DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d) and 35 USC §371 which papers have been placed of record in the file: 
The present application, filed on 15-April-2020, claims priority from German application DE 10 2017 009 641.4, filed 17-October-2017.
The present application is also a national stage entry of WIPO/PCT application PCT/EP2018/077832, filed 25-April-2019.
The present application is therefore, accorded a prima facie effective filing date of 17-October-2017.

Information Disclosure Statements
The following information disclosure statements have been considered by the Examiner and made of record in the application file.
IDS#1, submitted 15-April-2020 (16 references).  Note: US patent application publication reference #3 is a duplicate of reference #1, and has not been considered.
IDS#2, submitted 15-November-2021 (1 reference).

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 15-April-2020 as modified by the preliminary amendment PA#1 filed on the same date.  
Claims 14-30 are now pending in the present application. 

Claim Objections
Objection is made to claim 28 because of the following informalities:  
 Claim 28 omits a period.
 Appropriate correction is required.


Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-20, 23-28 and 30 are rejected under 35 USC §112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 is presented as a method claim, but fails to recite a series of steps for performing the method, and instead amounts to a mere statement of function or purpose of claimed method, and which renders the claim indefinite (See MPEP 2173.05(q) regarding “Use” claims).
Claims 15-20, 23-28 and 30, which depend from claim 14, also fail to recite or add particular steps that would constitute a method.
Claims 14 and 23-29 recite one or more of the limitations: visualization means, first visualization means, second visualization means, or lighting means, and which creates a presumption of interpretation under 35 USC §112(f) but fails to provide specific structures defining these functions in the specification, and therefore rendering the meaning of the terms unclear and indefinite.
Claim 27 recites: “the visualization means”, for which there is no proper antecedent (the base claim reciting “a first visualization means”).
Claims 15-28 and 30 are rejected as depending from a rejected claim.

Claim Interpretation - 35 USC §112(f)
The following is a quotation of 35 USC §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 USC §112(f), is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 USC §112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 USC §112(f). The presumption that the claim limitation is interpreted under 35 USC §112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 USC §112(f). The presumption that the claim limitation is not interpreted under 35 USC §112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 USC §112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 USC §112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 USC §112(f) because although the claims do not recite specific structure for performing the recited function, a specific definition of the structure cannot be found in the specification.

Because these claim limitations are not being interpreted under 35 USC §112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have these limitations interpreted under 35 USC §112(f), applicant may present a sufficient showing sufficient specific structure defined in the specification for performing the claimed function.

Consider claims 14, 16, 17, 23-25 and 29: These claims recite a limitation: “first visualization means”, and which is not specifically defined in the specification, and therefore will be broadly interpreted to mean any visual indicator or display for the purpose of prior art examination, according to a broadest reasonable interpretation of the term.
Consider claim 26: These claims recite a limitation: “second visualization means”, and which is not specifically defined in the specification, and therefore will be broadly interpreted to mean any visual indicator or display for the purpose of prior art examination, according to a broadest reasonable interpretation of the term.
Consider claim 27: These claims recite a limitation: “visualization means”, and which is not specifically defined in the specification, and therefore will be broadly interpreted to mean any visual indicator or display for the purpose of prior art examination, according to a broadest reasonable interpretation of the term.
Consider claims 27 and 28: These claims recite a limitation: “lighting means”, and which is not specifically defined in the specification, and therefore will be broadly interpreted to mean any visual indicator or display for the purpose of prior art examination, according to a broadest reasonable interpretation of the term.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 USC §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17, 19, 21 and 27-30 are rejected under 35 USC §102(a)(2) as anticipated by Wagner et al. (United States Patent Application Publication # US 2017/0087731 A1), hereinafter Wagner.
Consider claim 14:  A method for operating a robotic arm, Wagner discloses systems and methods for providing dynamic communicative lighting in a robotic environment [Title; Abstract; Fig. 1; Para. 0001, 0005-0007], the method comprising:
visually indicating an imminent adjustment of at least one axis of the robotic arm with a first visualization means; one or more lighting systems (visualization means) (26, 28, 30, 32, 34, 36) and which may illuminate with a particular color to show anticipated movement, and direction of movement [Fig. 1, 3; Para. 0018, 0021; claim 1-2];
wherein the visual indication is at least one of on the robotic arm, in a workspace of the robotic arm, or on a work surface located under the robotic arm; one or more lighting systems (visualization means) including a lighting system (34) on the end effector (portion of robotic arm) [Fig. 3; Para. 0021; claim 2].
Consider claim 15 and as applied to claim 14:  The method of claim 14, wherein the at least one axis of the robotic arm is at least one axis closest to a base of the robotic arm. Wagner discloses illumination of the one or more lighting systems based on anticipated movement and/or direction of movement of the arm, and which is determined by adjustment of any or all joints of the arm (ant therefore also a joint closest to the base [Fig. 1; Para. 0018, 0021; claim 1-3].
Consider claim 16 and as applied to claim 14:  The method of claim 14, wherein the first visualization means is arranged on one of a base of the robotic arm or a link of the robotic arm. Wagner discloses an embodiment in which a lighting system (34) is arranged on an end effector (14) (last link) of the arm [Fig. 1, 3; Para. 0018; claim 2].
Consider claim 17 and as applied to claim 16:  The method of claim 16, wherein the first visualization means is at least one of: 
permanently arranged on the base or link of the robotic arm; 
detachably arranged on the base or link of the robotic arm; or 
arranged on the robotic arm in a positively specified pose.
Wagner discloses an embodiment in which a lighting system (34) is permanently arranged on an end effector (14) (last link) of the arm as a ring around the effector [Fig. 1, 3; Para. 0018].
Consider claim 19 and as applied to claim 14:  The method of claim 14, wherein visually indicating an imminent adjustment comprises visually indicating at least one of an imminent position at a specified time or an imminent stop position of the at least one axis by at least one of:
illuminating a region on at least one of the robotic arm allocated to the imminent position at the specified time or the stop position; or
illuminating a space on a surface under a halt space of the robotic arm in the imminent position at the specified time or the stop position.
Wagner discloses additional embodiments in which lighting systems (26, 28, 30, 32) are each arranged as a series of colored indicators on a surface below a series of bins, each indicator associated with a respective bin, and where a particular indicator may be illuminated with a particular color or mode as a planned destination for the robotic arm effector (imminent stop position) [Fig. 2; Para. 0019-0020].
Consider claim 21 and as applied to claim 19:  The method of claim 19, wherein illuminating the region or space comprises at least one of:
illuminating the region or space in a first manner, if reaching the stop position in a first time period is predicted, and illuminating the region or space in a second manner different from the first manner if reaching the stop position in a second time period is predicted; or
illuminating the region or space in a third manner, if reaching the imminent position or stop position is predicted in a first extension of the robotic arm, and illuminating the region or space in a fourth manner different from the third manner if reaching the imminent position or stop position is predicted in a second extension of the robotic arm.
Wagner discloses an embodiment in which an indicator is disposed below each of a plurality of bins into which the robot arm places items (see citations and analysis for claim 19), for wherein the respective indicator is illuminated in a particular fashion to indicate the next bin into which an item is to be placed (therefore a third indicator illuminated at a third location on a first extension of the arm, and a fourth indicator at a fourth location illuminated on a second extension [Fig. 3; Para. 0019-0020].
Consider claim 27 and as applied to claim 14:  The method of claim 14, wherein the visualization means comprises one or more lighting means.
Wagner discloses various embodiments which include one or more lighting systems (26, 28, 30, 32, 34, 36) and which may illuminate with a particular color to show anticipated movement, and direction of movement [Fig. 1; Para. 0018, 0021; claim 1-2];
Consider claim 28 and as applied to claim 27:  The method of claim 27, wherein the lighting means are at least one of:
selectively controllable lighting means;
dimmable lighting means; or
light emitting diodes (LEDs)
Wagner specifically discloses that lighting systems may comprise LEDs [Para. 0021].
Consider claim 29:  A system for operating a robotic arm, Wagner discloses systems and methods for providing dynamic communicative lighting in a robotic environment, the robotic system (10) comprising a robotic arm (12) [Title; Abstract; Fig. 1; Para. 0001, 0005-0007, 0017], the system comprising:
a first visualization means configured for visually indicating an imminent adjustment of at least one axis of the robotic arm; one or more lighting systems (visualization means) (26, 28, 30, 32, 34, 36) and which may illuminate with a particular color to show anticipated movement, and direction of movement [Fig. 1, 3; Para. 0018, 0021; claim 1-2];
wherein the visual indication is at least one of on the robotic arm, in a workspace of the robotic arm, or on a work surface located under the robotic arm; the one or more lighting systems (visualization means) including a lighting system (34) on the end effector (portion of robotic arm) [Fig. 3; Para. 0021; claim 2].
Consider claim 30 and as applied to claim 14:  A robot having a robotic arm and a system for operating the robotic arm according to the method of claim 14.  Wagner specifically discloses methods for providing dynamic communicative lighting in a robotic environment with a robotic system (10) comprising a robotic arm (12) [Fig. 1; Para. 0017].


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 USC §103 as unpatentable over Wagner et al. (United States Patent Application Publication # US 2017/0087731 A1), hereinafter Wagner, in view of Fischer (Swiss Patent Application Publication # CH 701886 A2).
Consider claim 18 and as applied to claim 17:  The method of claim 17, wherein the link of the robotic arm is a link that is closest to the base and is connected to the base by a joint.
Wagner discloses embodiments in which a lighting system is placed at a robotic arm link furthest from the base (on the effector) but not specifically on a link closest to the base.  This was known in the prior art, however, and for example: 
Fischer discloses an analogous robotic arm system in which a number of lighting systems are placed on various links of the arm (1-5) and specifically on a ling closest to the base (2-4) [Title; Abstract; Fig. 1; Para. 8].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to place a warning lighting system on a robotic arm link closest to a base as taught by Fischer and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner in order to be clearly visible to proximate persons.

Claim 20 is rejected under 35 USC §103 as unpatentable over Wagner et al. (United States Patent Application Publication # US 2017/0087731 A1), hereinafter Wagner, in view of Hoshino (United States Patent Application Publication # US 2017/0248936 A1).
Consider claim 20 and as applied to claim 19:  The method of claim 19, wherein illuminating the space comprises at least one of illuminating a circle, a circular segment, or an ellipse-like space under the halt space.
Wagner discloses embodiments in which lighting systems attached to a robotic arm indicate anticipated movement and direction of movement, and/or indicators which show the end destination of the movement, but do not specifically discloses indication of an area over which the arm is expected to travel.  This was known in the prior art, and for example: 
Hoshino discloses an analogous robotic system and method [Title; Abstract; Fig. 1-2; Para. 0002, 0008], and specific examples in which a predicted area of operation (S) may be projected on a floor, and are circular or elliptical (or a portion thereof) in shape [Fig. 10-12; Para. 0063-0064].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to calculate a circular or elliptical area over which a robotic arm is expected to travel over a time period, and to project an indication of this area on a floor below this area as taught by Hoshino and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner in order to show an area in which a danger of collision with the robotic arm exists.

Claims 22 and 23 are rejected under 35 USC §103 as unpatentable over Wagner et al. (United States Patent Application Publication # US 2017/0087731 A1), hereinafter Wagner, in view of Burmeister et al. (United States Patent Application Publication # US 2017/0120460 A1), hereinafter Burmeister.
Consider claim 22 and as applied to claim 14:  The method of claim 14, wherein visually indicating an imminent adjustment comprises:
illuminating at least one of (a) a region on the robotic arm that is allocated to at least an imminent first position of the at least one axis at a specified first time, or (b) a surface under a halt space of the robotic arm in the imminent first position of the at least one axis at the specified first time; and
illuminating at least one of (a) a region on the robotic arm that is allocated to at least an imminent second position of the at least one axis at a specified second time or to an imminent stop position, or (b) a surface under a halt space of the robotic arm in the imminent second position of the at least one axis at the specified second time or to the imminent stop position;
wherein the region and/or surface associated with the specified first time is illuminated at least partly simultaneously and/or sequentially and/or in a different color, brightness and/or size relative to the region and/or surface associated with the specified second time.
Wagner discloses additional embodiments in which lighting systems (26, 28, 30, 32) are each arranged as a series of colored indicators on a surface below a series of bins, each indicator associated with a respective bin, and where a particular indicator may be illuminated with a particular color or mode as a planned destination for the robotic arm effector (imminent stop position) [Fig. 2; Para. 0019-0020].
Wagner does not, however, disclose that a color or mode of an indicator is different based on a time or order in which the robotic arm accesses first and second bins.
Burmeister discloses a robotic warning method and system [Title; Abstract; Fig. 1; Para. 0009] in which floor segments below an area over which a robotic arm passes to indicate areas at risk for collision due to an anticipated movement, and particularly that anticipated movements may be divided into separate (first and second time periods, and further that illumination for each time period may be a different color, period or geometric shape [Para. 0009, 0012-0013].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to determine areas associated with movement of a robotic arm over first and second time periods, and to illuminate each area (including stop position) for a respective time period with a different color or flash period as taught by Burmeister and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner in order that a person may be distinguish an area of imminent risk to another (second) area of longer term risk.
Consider claim 23 and as applied to claim 14:  The method of claim 14, wherein visually indicating an imminent adjustment comprises displaying with the first visualization means one or more icons from a specified group of graphic icons as a function of the imminent adjustment of the at least one axis of the robotic arm.
Wagner discloses one or more lighting systems which may be illuminated in various colors, intensities and patterns to indicate anticipated robotic arm movement, direction and destinations, but does not specifically disclose display of a graphic icon.  This was known in the prior art, however, and for example.
Burmeister discloses a robotic warning method and system [Title; Abstract; Fig. 1; Para. 0009] in which floor segments below an area over which a robotic arm passes to indicate areas at risk for collision due to an anticipated movement, and particularly that anticipated movements may be divided into separate (first and second time periods, and further that illumination for each time period may be a different color, period or geometric shape [Para. 0009, 0012-0013].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to determine areas associated with movement of a robotic arm over first and second time periods, and to illuminate each area (including stop position) for a respective time period with a different geometric shape as taught by Burmeister and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner in order that a person may be distinguish an area of imminent risk to another (second) area of longer term risk.

Claim 24 is rejected under 35 USC §103 as unpatentable over Wagner et al. (United States Patent Application Publication # US 2017/0087731 A1), hereinafter Wagner, in view of Edsinger (United States Patent Application Publication # US 2016/0263752 A1).
Consider claim 24 and as applied to claim 19:  The method of claim 19, wherein visually indicating an imminent adjustment comprises augmenting in a specified fade-in time, or reducing in a specified fade-out time, at least one of a brightness or a color intensity of at least one of the illuminated region, the illuminated surface, or an icon displayed by the first visualization means and selected from a specified group of graphic icons as a function of the imminent adjustment of the at least one axis of the robotic arm.
Wagner discloses that the lighting systems may use different colors and/or flashing or pulsing patterns to indicate various conditions with respect to arm movement or operation [Para. 0019-0020], but does not specifically disclose varying of intensity (fade-in/fade-out) or selection of a graphic icon for this purpose.  This was known in the prior art, however, and for example:
Edsinger discloses analogous methods and systems to provide feedback associated with components of a robotic device [Title; Abstract; Fig. 1-3; Para. 0004] and particularly embodiments in which color and/or intensity may be varied (faded), or one of a plurality of graphic images may be displayed to convey particular warnings [Fig. 5-7; Para. 0034, 0077-0079].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to vary light intensity, or display one of a plurality of graphical images or icons associated with movement of a robotic arm as taught by Edsinger and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner in order to convey a particular warning or warning aspect and/or to enhance a likelihood that a proximate person would notice and understand the warning.

Claims 25 and 26 are rejected under 35 USC §103 as unpatentable over Wagner et al. (United States Patent Application Publication # US 2017/0087731 A1), hereinafter Wagner, in view of Kemper (United States Patent # US 9,375,841 B1).
Consider claim 25 and as applied to claim 14:  The method of claim 14, wherein the first visualization means visually indicates an imminent adjustment of at the least one axis of the robotic arm independently of an imminent adjustment of a second axis of the robotic arm.
Wagner discloses one or more light systems which may indicate anticipated movement of a robotic arm along one or more axes, but does not specifically disclose indication based on movement of one particular axis.  This was known in the prior art, however, and for example:
Kemper discloses analogous systems and methods for robotic devices with ambient indications of joint (axis) status [Title; Abstract; Fig. 1, 5; Col. 1, 30-42], and particularly that indicators may be placed a plurality of joints, each indicating a particular status of the joint at which it is placed [Col. 4, 12-52].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide separated indicators at each of a plurality of joints of a robotic arm, each providing a status relating to that particular joint as taught by Kemper and applied to systems and methods for providing dynamic communicative lighting in a robotic environment as taught by Wagner in order that an individual assessment may be made with respect to each joint.
Consider claim 26 and as applied to claim 25:  The method of claim 25, further comprising:
visually indicating an imminent adjustment of the second axis of the robotic arm with a second visualization means;
wherein the visual indication is at least one of on the robotic arm, in a workspace of the robotic arm, or on a work surface located under the robotic arm.
This claim is rejected based on the same references, citations and analysis as for claim 25 previously, and as applied to claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Brooks et al. (U.S. Patent Application Publication # US 2014/0067121 A1) disclosing systems and methods for safe robot operation.
Briggs et al. (U.S. Patent Application Publication # US 2011/0176148 A1) disclosing a coordinate measuring machine having an illuminated probe end, and method of operation.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684